UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                                     No. 16-3232



                              United States v. Rodriguez
                           (M.D.Pa. No. 1-10-cr-00005-001)



                                       ORDER


      The opinion is hereby amended to remove the incorrect footnote indicating that
Judge Restrepo participated by video conference.


For the Court,

s/ Marcia M. Waldron
Clerk

Dated: May 1, 2017
JK/cc: All Counsel of Record